EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Deppe (Reg. # 65,196 ) on 9/27/2021.

The application has been amended as follows: 

Claim 15 (Currently Amended) A method for handling content multicast over a communications system having a communications path between a server side of the communications system and a plurality of clients, the communications path comprising a shared forward link over which bandwidth resources are shared during a multicast communication, the method comprising: 
-communicating a request for a requested content set of a plurality of content sets from a client of the plurality of clients to the server side, each content set of the plurality of content sets comprising a plurality of associated content objects, and each content set identified by a respective content set identifier including the requested content set being identified by a requested content set identifier; 
-receiving a data block comprising a header portion and content portion, at the client from the server side, the data block having been multicast to the client over the shared forward link as a result of the server side intercepting the data block, and as a result of the server side determining to multicast the data block, the data block being associated at the server side of the communications system with an associated content set identifier; 
determining, at the client whether to store the data block according to whether the associated content set identifier associated with the received data block is the requested content set identifier 
storing the data block at the client in association with the content set identifier in response to the associated content set identifier being the content set identifier[[.]];
-generating a dictionary profile configured to characterize contents of a client dictionary of the client according to content set identifiers stored in association with contents of the client dictionary; and
-rendering web browser content at the client according to the dictionary profile.
Claim 17 (cancelled)
Claim 18 (cancelled)
Claim 25  (Currently Amended) A client system for handling content multicast over a communications system having a communications path between a server side of the communications system and a plurality of clients, the client system being implemented in a client of the plurality of clients, the communications path comprising a shared forward link over which bandwidth resources are shared during a multicast communication, the client system comprising: 
a memory; 
a processor; 
a machine-implemented optimizer module stored in the memory and executable by the processor to: 
communicate to the server side a request for a requested content set of a plurality of content sets, each of the plurality of content sets comprising a plurality of associated content objects, each of the plurality of content sets being identified by a respective content set identifier including the requested content set being identified by a requested content set identifier; and 
receive a data block comprising a header portion and content portion from the server side, the data block having been received via a multicast over the shared forward link as a result of the server side 
a machine-implemented dictionary management module that is stored in the memory and executable by the processor and is communicatively coupled with the optimizer module and a client dictionary, to determine whether to store the data block at the client according to whether the associated content set identifier associated with the received data block is the requested content set identifier associated with the requested content set, and to store the data block at the client in association with the associated content set identifier when it is determined to store the data block at the client.
a web browser, communicatively coupled with the dictionary management module, that operates to: render web browser content according to a dictionary profile configured to characterize contents of a client dictionary according to content set identifiers stored in association with contents stored at the client; and 
a machine-implemented compression management module that is stored in the memory and executable by the processor, configured to: calculate a compression gain metric for the requested content set as a function of content set identifiers stored in association with contents stored at the client.
Claim 27 (cancelled)	Claim 28 (Cancelled)
Claim 32 (Currently Amended) A method for handling content multicast over a communications system having a communications path between a server side of the communications system and a plurality of clients, the communications path comprising a shared forward link over which bandwidth resources are shared during a multicast communication, the method comprising: 

-receiving a data block comprising a header portion and content portion at the client from the server side, the data block having been multicast to the client over the shared forward link as a result of the server side intercepting the data block, and as a result of the server side determining to multicast the data block, the data block being associated at the server side of the communications system with an associated content set identifier of a corresponding one of the plurality of content sets; 
-determining, at the client after the receiving, whether to store the data block at the client according to whether the associated content set identifier associated with the received data block is the requested content set identifier associated with the requested content set; 
-generating a dictionary profile configured to characterize contents of a client dictionary of the client according to content set identifiers stored in association with contents of the client dictionary; 
-rendering web browser content at the client according to the dictionary profile; and
calculating a compression gain metric for the requested content set as a function of content set identifiers stored in association with contents stored at the client.
Allowable Subject Matter
Claims 15-16, 19-24, 25-26, 29-32 respectively are allowed and renumbered as claims 1-2, 3-8, 9-10, 11-14 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “communicating a request for a  calculating a compression gain metric for the requested content set as a function of content set identifiers stored in association with contents stored at the client.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453